Title: Thomas Jefferson to Edwin Stark, 10 October 1816
From: Jefferson, Thomas
To: Stark, Edwin


          
            Sir
            Monticello Oct. 10. 16.
          
          Mr Timothy Banger of Philadelphia informs me that a box found in the military stores addressed to me, & so long there as that neither it’s contents, or when it came there is known, has been sent to you to be forwarded. I
			 am equally ignorant of the box & it’s contents; but if you will have the goodness to send it to Richmond to Messrs Gibson & Jefferson, my correspondents there, they will receive it and pay all expences which have attended it. Accept my apology & thanks for the trouble it costs you & the assurance of my respect.
          Th: Jefferson
        